
	

115 S1991 IS: Wildland Fires Act of 2017
U.S. Senate
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1991
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2017
			Ms. Cantwell (for herself, Mr. Risch, Mr. Wyden, Mr. Crapo, Mrs. Murray, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To reduce the risk posed by wildfires to communities and the most at-risk federally owned forests. 
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Wildland Fires Act of 2017.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Purpose. Sec. 3. Definitions. Sec. 4. Additional accountability. Sec. 5. Incentive for cost savings. Sec. 6. Definition of at-risk community. Sec. 7. Community planning assistance for at-risk communities. Sec. 8. Accelerated restoration program for ponderosa pine forests. Sec. 9. Increasing certainty for the local workforce and infrastructure necessary for restoration. Sec. 10. National Forest foundation. Sec. 11. Termination of authority.  2.PurposeThe purpose of this Act is to build on the successes of the Federal Wildland Fire Management Policy and National Cohesive Fire Strategy established pursuant to section 503 of the FLAME Act of 2009 (43 U.S.C. 1748b) (as in effect on the day before the date of enactment of this Act), as necessary to protect communities from wildfires on Federal land by—
 (1)increasing transparency and accountability for the costs of managing wildfires; (2)requiring the Secretary concerned to treat the most at-risk forests to protect at-risk communities and reestablish natural fire regimes; and
 (3)providing additional funding to communities to enable them to reduce the risks to the communities from wildfires.
 3.DefinitionsIn this Act: (1)At-risk communityThe term at-risk community has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).
 (2)Certified collaborativeThe term certified collaborative means a group of interested persons certified as a collaborative by the National Forest Foundation under subsection (a) of section 409 of the National Forest Foundation Act (16 U.S.C. 583j–7) (as amended by section 11(a)).
			(3)Community wildfire protection plan
 (A)In generalThe term community wildfire protection plan has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).
 (B)InclusionThe term community wildfire protection plan includes a land resource management plan. (4)Federal landThe term Federal land means the following:
 (A)National Forest System land reserved from the public domain. (B)The following land administered by the Secretary of the Interior:
 (i)Public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)).
 (ii)A unit of the National Park System. (iii)A unit of the National Wildlife Refuge System.
 (iv)Land held in trust for an Indian tribe. (5)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (6)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Agriculture. (7)Secretary concernedThe term Secretary concerned means—
 (A)the Secretary of the Interior, with respect to activities under the Department of the Interior; and (B)the Secretary of Agriculture, with respect to activities under the Department of Agriculture.
				(8)Wildland-urban interface
 (A)In generalThe term wildland-urban interface has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).
 (B)ExclusionThe term wildland-urban interface does not include— (i)any forest reserve not created from the public domain; or
 (ii)any national grassland or land utilization project administered under title III of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.).
					4.Additional accountability
 (a)Accounting and reporting requirementsFor each fiscal year, the Secretaries shall conduct a cost review of each wildfire that covers an area greater than 100,000 acres.
 (b)ComponentsThe cost review under subsection (a) shall document costs and risk-based factors that influenced management decisions for each wildfire, including—
 (1)a comparison of the total suppression cost to a stratified cost index; (2)the percentage of acres burned with resource benefits;
 (3)the percentage of Federal land burned and the percentage of the total suppression costs ultimately paid by the Secretaries;
 (4)the number of hours of exposure experienced by firefighters; (5)the effectiveness of wildfire management decisions, including—
 (A)an analysis of the estimated monetary value of the resources protected; (B)the risk to the resources from the wildfire;
 (C)the costs incurred or that would have been incurred to protect the resources; (D)the impact of any actions taken to protect the resources; and
 (E)whether the resources were damaged by the wildfire; (6)the total cost of aircraft for the wildfire, including—
 (A)the cost of delivering water or fire retardant to the wildfire incurred after the initial attack; and
 (B)the cost of aircraft use incurred after the wildfire is contained; (7)whether the fire operations strategy tracked the relevant spatial wildfire risk assessment and spatial fire management plan; and
 (8)any other costs or factors that the Secretaries determine to be appropriate. (c)Submission and publicationThe Secretaries shall—
 (1)submit annually to the Committee on Appropriations, the Committee on the Budget, and the Committee on Natural Resources of the House of Representatives and the Committee on Appropriations, the Committee on the Budget, and the Committee on Energy and Natural Resources of the Senate a report describing the information required under subsection (a); and
 (2)make the report submitted under paragraph (1) available to the public.
				5.Incentive for cost savings
 (a)In generalAmounts made available in an annual appropriations Act for wildfire management operations in the Wildland Fire Management account of the Department of the Interior or the Department of Agriculture for a fiscal year that are not expended for that fiscal year may be available to the Secretary concerned for wildfire risk reduction projects on Federal land (including land held in trust for an Indian tribe with the approval of the Indian tribe) in accordance with subsection (b).
 (b)Project prioritiesIn providing amounts made available to the Secretary concerned under subsection (a), the Secretary concerned shall give priority to projects that are—
 (1)conducted in areas that— (A)are within or adjacent to—
 (i)at-risk communities; or (ii)high-value watersheds;
 (B)have very high wildfire hazard potential; and (C)are in Fire Regime Group I, II, or III; and
 (2)designed to achieve one or more of the goals established in the report of the Secretaries entitled The National Strategy: the Final Phase of the Development of the National Cohesive Wildland Fire Management Strategy and dated April 2014—
 (A)to create fire-adapted communities; (B)to restore and maintain resilient landscapes; and
 (C)to achieve safe, effective fire response. (c)Annual reportsThe Secretary concerned shall submit with the annual budget of the United States submitted by the President under section 1105 of title 31, United States Code, a list of projects to be implemented using amounts made available to the Secretary concerned under subsection (a).
 6.Definition of at-risk communitySection 101(1)(A) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511(1)(A)) is amended by striking comprised of in the matter preceding clause (i) and all that follows through a group in clause (ii) and inserting comprised of a group.
		7.Community planning assistance for at-risk communities
 (a)Development of mapNot later than 180 days after the date of enactment of this Act, and periodically thereafter, the Secretaries shall develop and publish a map depicting at-risk communities, including tribal communities.
 (b)Planning and preparing at-Risk communities for wildfireSubject to the availability of appropriations, the Secretaries shall provide financial assistance to at-risk communities adjacent to Federal land (including land held in trust for Indian tribes), including through States, to assist the at-risk communities in planning and preparing for wildfire, including—
 (1)cosponsoring and supporting the expansion of— (A)the Firewise Program;
 (B)the Ready, Set, Go program; (C)the Living with Wildfire program; or
 (D)programs similar to the programs referred to in subparagraphs (A) through (C); (2)supporting the development, updating, and implementation of community wildfire protection plans;
 (3)carrying out risk assessments and creating maps that depict wildfire risk to assist in planning for response and suppression resource needs and implementing hazardous fuel treatment programs;
 (4)sharing costs to create defensible space for a distance of not less than 100 feet around a residence that was built before the date of enactment of this Act; and
 (5)planning and implementing cross-boundary hazardous fuels reduction projects as identified in a community wildfire protection plan.
 (c)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 to carry out this section for each fiscal year.
			8.Accelerated restoration program for ponderosa pine forests
 (a)DefinitionsIn this section: (1)Average severe fire weatherWith respect to a unit of Federal land, the term average severe fire weather means the 90th percentile of atmospheric and fuel conditions under which wildfires would burn in that unit in a given year.
 (2)Federal landThe term Federal land means— (A)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702));
 (B)land held in trust for Indian tribes; or (C)National Forest System land.
 (3)Hazardous fuel reductionThe term hazardous fuel reduction means the removal or modification of flammable vegetation or woody debris through prescribed fire, thinning, brush removal, mastication, pruning, slash treatment, or a combination of those methods, on the condition that the method is ecologically appropriate, cost-effective, and selected on a site-specific basis.
 (4)Pilot programThe term pilot program means the pilot program established under subsection (b)(1). (b)Pilot programSubject to the availability of appropriations, the Secretaries shall—
 (1)establish a pilot program to reduce the risk of wildfires to communities in the wildland-urban interface and reestablish natural fire regimes outside the wildland-urban interface; and
 (2)implement the pilot program to treat the approximately 2,000,000 acres of Federal land described in subsection (d), by not later than September 30, 2027.
				(c)Administration of pilot program
 (1)Protecting communitiesFor land located in the wildland-urban interface, the Secretaries shall reduce the risk of wildfire to communities by removing or modifying vegetation and slash until the area would only sustain a wildfire that is low-intensity and easy to suppress in average severe fire weather conditions.
 (2)Restoring the role of fire in forestsFor land located outside the wildland-urban interface, the Secretaries shall reestablish natural fire regimes by conducting prescribed fires and associated activities.
 (3)AccomplishmentsThe requirement to treat Federal land under subsection (b)(2) shall be considered to be met when— (A)for Federal land located in the wildland-urban interface, the Federal land would only sustain a wildfire that is low-intensity and easy to suppress in average severe fire weather conditions; and
 (B)for Federal land located outside the wildland-urban interface, the Federal land has been burned by a prescribed fire conducted by the Secretaries.
 (4)Burned areasAny Federal land that is burned by a wildfire after the date on which the document described in subsection (d)(2) is published shall be excluded from the pilot program.
 (5)PartnershipsThe Secretaries shall implement the pilot program cooperatively with partners, including States, local governments, prescribed fire councils, and other entities.
 (6)Savings provisionNothing in this subsection modifies any requirements in applicable law and policy to which the Secretaries must adhere while conducting prescribed fires.
 (d)Treatment locationsThe Secretaries shall only carry out the pilot program only on Federal land that— (1)is, or historically was, composed primarily of ponderosa pines or Jeffrey pines; and
 (2)is identified in the document of the Secretary of Agriculture entitled Wildland Fire Potential: A Tool for Assessing Wildfire Risk and Fuels Management Needs, dated July 2015, and published as part of the Proceedings of the Large Wildland Fires Conference— (A)as being the highest priority areas on National Forest System land; or
 (B)as having a very high wildland fire potential on— (i)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)); and
 (ii)land held in trust for an Indian tribe. (e)Excluded areasThis section does not apply to—
 (1)any component of the National Wilderness Preservation System; (2)any wilderness study area, if a treatment required by this section would impair the suitability of the area to be designated a component of the National Wilderness Preservation System;
 (3)any research natural area; (4)any Federal land on which the removal of vegetation described in this section is prohibited by law; or
 (5)any Federal land that is burned by a wildland fire after the date on which the document described in subsection (d)(2) is published.
				(f)Categorical exclusion To reduce the risk of wildfires to communities and To reestablish natural
			 fire regimes
 (1)Availability of a categorical exclusion and exemptionSubject to paragraph (2), the Secretary concerned may use a categorical exclusion for conducting hazardous fuel reduction activities for a project under the pilot program if the main purpose of which is to reduce the risk of wildfires to communities or to reestablish natural fire regimes on Federal land described in subsection (d).
				(2)Limitations for the use of the categorical exclusion
 (A)Requirement for collaborationA project covered by a categorical exclusion described in paragraph (1)(A) shall be— (i)developed by a certified collaborative;
 (ii)included in a selected proposal under the Collaborative Forest Landscape Restoration Program established under section 4003 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303);
 (iii)conducted pursuant to the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a); or (iv)covered in a community wildfire protection plan that was developed within the 5-year period preceding the date on which the hazardous fuels reduction project is authorized under this section.
 (B)Size constraint in the wildland-urban interfaceA project that is covered by the categorical exclusion described in paragraph (1)(A) and conducted in the wildland-urban interface shall not cover more than 3,000 acres of Federal land.
 (C)Application to prescribed firesThe Secretary concerned may use the categorical exclusion described in paragraph (1)(A) to conduct a prescribed fire outside the wildland-urban interface, regardless of the acreage covered by the prescribed fire—
 (i)to treat a site initially; or (ii)to maintain the site.
 (D)Prescribed fire associated activitiesA project covered by the categorical exclusion described in paragraph (1)(A) may include activities associated with a prescribed fire, including hazardous fuel reduction activities and the construction of fire control lines, if—
 (i)the Secretary concerned conducts the prescribed fire on the Federal land on which the Secretary concerned conducted the associated activities by the date that is not later than 4 years after the date on which the Secretary concerned commenced the associated activities; and
 (ii)the project is located outside the wildland-urban interface. (E)PesticidesA project covered by the categorical exclusion described in paragraph (1)(A) shall not include the use of herbicide or insecticide.
					(F)Extraordinary circumstances
 (i)In generalThe Secretary concerned shall apply the extraordinary circumstances procedures under section 220.6 of title 36, Code of Federal Regulations (or successor regulations) in determining whether to use the categorical exclusion described in paragraph (1)(A).
 (ii)Further guidanceThe Secretary concerned may not use the categorical exclusion described in paragraph (1)(A) for a project located in any designated critical habitat for a species listed as a threatened species or an endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) unless—
 (I)the natural fire regimes on that land are identified as being important for, or wildfire is identified as a threat to, an endangered species, a threatened species, or habitat of an endangered species or threatened species in a species recovery plan prepared under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533), or a notice published in the Federal Register determining a species to be an endangered species or a threatened species or designating critical habitat;
 (II)the authorized hazardous fuel reduction project will provide enhanced protection from un­char­ac­ter­is­tic wildfire for the endangered species, threatened species, or habitat of the endangered species or threatened species; and
 (III)the Secretary complies with any applicable guidelines specified in any management or recovery plan described in subparagraph (A).
 (3)Decision memorandumThe Secretary concerned shall document in a decision memorandum any decision of the Secretary concerned to use the categorical exclusion described in paragraph (1)(A) to carry out hazardous fuel reduction activities under this section.
 (4)Public noticeWith respect to a proposed project to carry out hazardous fuel reduction activities under this section, the Secretary concerned shall—
 (A)conduct a public scoping process for the proposed project; and (B)if the Secretary concerned uses a categorical exclusion described in paragraph (1)(A), distribute to any parties interested in the proposed project the applicable decision memorandum prepared under paragraph (3).
 (g)Limitations on pilot program activitiesIn conducting a project under the pilot program, the Secretary concerned— (1)shall seek to maximize the retention of old trees and medium- and large-sized trees, as appropriate for the forest type, to the extent that the trees promote fire-resilient stands and the objectives identified in this section can be achieved;
 (2)shall seek to remove the appropriate quantity of small diameter trees and to treat accumulations of slash found in the Federal land described in subsection (d);
 (3)shall ensure activities are consistent with the applicable forest plan; and (4)shall not construct a permanent road.
 (h)Roads exceptionNotwithstanding subsection (g)(4), the Secretary concerned— (1)may include necessary maintenance of, repairs to, or rehabilitation of an existing permanent road to accomplish the objectives of this section; and
 (2)shall decommission any temporary road constructed in carrying out a project under the pilot program by not later than 3 years after the earlier of the date on which—
 (A)the temporary road is no longer needed; or (B)the project is completed.
					(i)Provincial advisory committee
 (1)In generalThere is established a committee, to be known as the Pilot Monitoring Committee (referred to in this subsection as the Committee), which shall— (A)monitor the impacts on wildfire risk and the ecological effects of the projects being implemented under the pilot program; and
 (B)provide regular feedback to the Secretaries on the implementation of the pilot program and suggested timing of the treatments under the pilot program.
					(2)Membership
 (A)In generalThe Committee shall consist of not more than 12 members, to be appointed by the Secretaries for a term of not fewer than two and not more than 4 years.
 (B)MembershipThe membership of the Committee shall consist of representatives of— (i)a wildlife conservation organization;
 (ii)an environmental organization; (iii)the timber industry;
 (iv)a professional society for natural resource managers; (v)a fire department in an at-risk community;
 (vi)a State forestry agency; (vii)a Firewise community with a community wildfire protection plan in effect on the date of the appointment;
 (viii)a federally recognized Indian tribe; (ix)a prescribed fire council;
 (x)scientists researching wildfires; and (xi)a certified collaborative.
						(C)Pay and expenses
 (i)CompensationA member of the Committee shall serve without compensation. (ii)Travel expensesA member of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, in accordance with section 5703 of title 5, United States Code.
						(j)Reports
 (1)Accomplishment reportingOnce each fiscal year through fiscal year 2027, the Secretaries shall submit to the appropriate committees of Congress a concise report describing the accomplishments of the Secretaries in implementing the pilot program.
				(2)Final report on program
 (A)In generalNot later than 1 year before the date on which the pilot program terminates under subsection (k), the Secretaries shall prepare a final report describing the implementation and results of the pilot program.
 (B)RecommendationsThe final report shall include recommendations of the Secretaries relating to— (i)whether the authorization for the categorical exclusion described in subsection (f)(1)(A) should be extended, let expire, or made permanent;
 (ii)the manner in which the pilot program should be modified; and (iii)if and how the scope of the pilot program should be expanded, including whether the pilot program should be expanded to dry mixed-conifer forests.
 (C)AvailabilityThe Secretaries shall submit to the appropriate committees of Congress, and make available to the public, the final report.
 (k)Termination of authorityThe authorities provided by and requirements described in this section shall terminate on the date that is 10 years after the date of enactment of this Act.
 (l)Savings clauseAny contract entered into by the Secretaries under this section before the date described in subsection (k) shall not be affected by the termination of the pilot program.
 (m)Judicial reviewSection 106 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6516) shall apply to a forest management activity carried out under this section in the same manner as that section applies to an authorized hazardous fuel reduction project under that Act.
			(n)Effect of section
 Nothing in this section— (1)affects, or otherwise biases, the use by the Secretary concerned of any other statutory or administrative authority (including any categorical exclusion available under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)) to carry out one or more forest management activities under this section; or
 (2)prohibits the Secretary concerned from carrying out a treatment in an ecologically sensitive area, if the area is in need of restoration.
				9.Increasing certainty for the local workforce and infrastructure necessary for restoration
 (a)Clarification on use of stewardship authoritiesThe Secretary concerned may issue a stewardship contract or enter into a stewardship agreement under the authority provided in section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c) for periods of not longer than 10 years to conduct prescribed fires on Federal land.
			(b)Pilot program for long-Term contracts for restoration of fire-Dependent forests
 (1)AuthorizationSubject to the availability of appropriations, the Secretaries shall establish a pilot program to award contracts or agreements for terms of not longer than 20 years to carry out restoration projects or hazardous fuels reduction projects on Federal land (referred to in this subsection as the pilot program).
				(2)Limitations
 (A)QuantityThe Secretaries may enter into not more than 10 contracts or agreements under the pilot program during the period beginning on the date of enactment of this Act and ending on September 30, 2027.
 (B)Types of contractsUnder the pilot program, the Secretary concerned may award only— (i)timber contracts under section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a); or
 (ii)stewardship contracts and agreements under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c).
						(C)Locations
 (i)Type of forestsThe Secretaries may enter into a contract or agreement under the pilot program to carry out projects only on Federal land located within Fire Regime Group I.
 (ii)Additional criteriaThe Secretaries may enter into a contract or agreement under the pilot program only in a location for which there are fewer than 2 local entities that are able to process forest products from the contract or agreement.
 (D)PreferencesIn awarding a contract or agreement under the pilot program, the Secretary concerned shall give preference to an entity that will use forest products to manufacture—
 (i)wood products that can be used in green building construction; or (ii)mass timbers, including cross-laminated timber.
 (3)TerminationThe pilot program shall terminate on September 30, 2027. (4)Savings clauseAny contract or agreement entered into by the Secretaries under this subsection before the termination of the pilot program shall not be affected by that termination.
				10.National Forest foundation
 (a)In generalSection 409 of the National Forest Foundation Act (16 U.S.C. 583j–7) is amended to read as follows:
				
					409.Activities of the Foundation and the Forest Service
 (a)Certification of collaborativesNot later than September 30, 2019, the Foundation shall establish and administer a program to certify as a collaborative a group of interested persons that—
 (1)is interested in assisting the Secretary of the Interior or the Secretary of Agriculture to increase the quantity of projects or activities carried out by the applicable Secretary on an individual unit of National Forest System land or public land administered by the Bureau of Land Management, as applicable, in accordance with the management plan that covers the land; and
 (2)at a minimum— (A)includes a diverse and balanced representation of stakeholders;
 (B)establishes clear expectations and goals; (C)has a goal of maximum transparency in the decisionmaking process;
 (D)encourages stakeholders to function as representatives; (E)recognizes timeframes and resources; and
 (F)enhances agency decisionmaking. (b)Savings clauseThe activities of the Foundation shall supplement, and shall not preempt, any authority or responsibility of the Forest Service under any other law..
 (b)Authorization of appropriationsSection 410 of the National Forest Foundation Act (16 U.S.C. 583j–8) is amended by adding at the end the following:
				
					(c)Additional funds
 (1)In generalThere are authorized to be appropriated to the Secretary of Agriculture to carry out section 409(a) $2,000,000 for fiscal year 2018 and each fiscal year thereafter.
 (2)Use of fundsThe Secretary of Agriculture shall make available to the Foundation the amounts appropriated under paragraph (1) to match, on a 1-for-1 basis, private contributions made to the Foundation to establish or administer the certification program required under section 409(a)..
 11.Termination of authorityThe authority provided by this Act and the amendments made by this Act terminates on the date that is 10 years after the date of enactment of this Act.
		
